Citation Nr: 0940602	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  09-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran had active military service from June 1986 to 
September 1986, from May 1987 to November 1991, and from 
February 1994 to November 1998.  Service in Southwest Asia 
during the Persian Gulf War is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2007 and March 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In September 2009, the Veteran testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is in the claims file.

The Veteran originally filed a claim of entitlement to 
service connection for posttraumatic stress disorder.  As is 
discussed in more detail below, the medical evidence of 
record indicates that the Veteran has been diagnosed with 
depression in addition to posttraumatic stress disorder.  
Although not claimed by the Veteran, the Board is expanding 
his original claim to include all acquired psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

In a May 2009 statement, the Veteran raised claims of 
entitlement to increased disability ratings for service-
connected bilateral knee, back and right shoulder disorders, 
as well as entitlement to service connection for sleep apnea, 
restless leg syndrome and diabetes mellitus.  Since these 
matters were not developed or certified for appeal, they are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).




REMAND

A determination has been made that additional evidentiary 
development is necessary. Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

Establishing service connection for posttraumatic stress 
disorder requires: (1) medical evidence diagnosing 
posttraumatic stress disorder; (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Veteran essentially contends that he has posttraumatic 
stress disorder as the result of traumatic events that 
occurred while he was on active service with the United 
States Army during the Persian Gulf War.  Specifically, he 
testified that (1) that in November 1990, an immersion heater 
blew up in his face, causing burns to his left eye for which 
he was treated and sent back to duty; (2) that on January 17, 
1991, his unit began bombing the enemy; and (3) on January 
20, 1991, he was driving a fuel tanker and had a close 
encounter with the enemy in which he feared for his life. 

Official records show the Veteran served on active duty in 
the Persian Gulf from October 1990 to April 1991.  He was a 
lightweight vehicle mechanic assigned to the 169th 
Maintenance Battalion.

The Veteran's service treatment records are negative for 
treatment for left eye problems in November 1990 in support 
of his first claimed stressor.  However, a March 1998 
Comprehensive Clinical Evaluation Program (CCEP) 
Questionnaire documents the Veteran's complaints of 
occasional, situational depression, as well as his 
acknowledgement of having been in a situation where he 
thought that he or someone else would be seriously injured or 
killed resulting in a feeling of intense fear, horror or 
helplessness. 

The Board finds that the RO should take steps to attempt to 
verify any of the alleged stressors through JSRRC, especially 
if his unit was under attack.  VA is obligated to obtain 
relevant records pertaining to claimant's active military 
service that are held or maintained by a government entity, 
if the claimant furnished sufficient information to locate 
those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).

In addition, there is some conflict as to whether or not the 
Veteran has a confirmed diagnosis of posttraumatic stress 
disorder or any other psychiatric disorder, as current VA 
outpatient records reflect diagnoses of both posttraumatic 
stress disorder and depression.  Thus, the Veteran should be 
sent for a VA examination to determine whether he has met the 
criteria for a diagnosis of posttraumatic stress disorder due 
to a verified in-service stressor and/or an acquired 
psychiatric disorder.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all indicated 
action in order to attempt to verify the 
claimed stressors with JSRRC.

2.  Thereafter, the Veteran should undergo 
a VA psychiatric examination to clarify 
whether he has posttraumatic stress 
disorder related to documented stressor(s) 
during service and/or an acquired 
psychiatric disorder as a result of an 
incident of active military service.  The 
RO must specify for the psychiatrist the 
stressor or stressor(s) which it has 
determined that the Veteran was exposed to 
in service and the examiner must be 
instructed to consider only that or those 
stressors in determining whether the 
Veteran has posttraumatic stress disorder.

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be provided 
to the psychiatrist for review in 
conjunction with the examination, together 
with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was made.

(A) A diagnosis of posttraumatic stress 
disorder under DSM IV criteria should be 
made or ruled out.  If posttraumatic 
stress disorder is diagnosed, the 
psychiatrist should identify the 
independently verifiable in-service 
stressor(s) supporting the diagnosis. 

(B) If posttraumatic stress disorder is 
not diagnosed, the examiner must indicate 
whether any currently-diagnosed acquired 
psychiatric disorder is related to the 
Veteran's military service, to include the 
March 1998 notations of situational 
depression and acknowledgement of having 
been in a situation where he thought that 
he or someone else would be seriously 
injured or killed resulting in a feeling 
of intense fear, horror or helplessness.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any deficiencies in the examination 
report are noted, the report should be 
returned to the examiner for completion 
before any readjudication is made.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a Statement of 
the Case and afford them with an 
appropriate time period for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

